 



Exhibit 10.3
 
NISSAN-INFINITI LT,
as Titling Trust,
NILT TRUST,
as UTI Beneficiary,
and
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Servicer,
 
2007-A
SERVICING SUPPLEMENT
Dated as of July 31, 2007
 
      
 





--------------------------------------------------------------------------------



 



             
ARTICLE SEVEN
  DEFINITIONS     1  
 
           
Section 7.01
  Definitions     1  
 
           
Section 7.02
  Interpretative Provisions     2  
 
           
ARTICLE EIGHT
  SERVICING OF THE 2007-A LEASES AND 2007-A VEHICLES     2  
 
           
Section 8.01
  Identification of 2007-A Leases and 2007-A Vehicles; Securitization Value    
2  
 
           
Section 8.02
  Reallocation and Repurchase of 2007-A Leases and 2007-A Vehicles; Purchase of
Matured Vehicles     2  
 
           
Section 8.03
  Collections and Payment Date Advance Reimbursement     4  
 
           
Section 8.04
  Net Deposits     5  
 
           
Section 8.05
  Servicing Compensation     5  
 
           
Section 8.06
  Advances     6  
 
           
Section 8.07
  Third Party Claims     6  
 
           
Section 8.08
  Contingent and Excess Liability Insurance Policy     6  
 
           
Section 8.09
  Reporting by the Servicer; Delivery of Certain Documentation     7  
 
           
Section 8.10
  Accountants' Attestation and Other Reports     7  
 
           
Section 8.11
  Annual Servicer's Compliance Statement; Officer's Certificate     7  
 
           
Section 8.12
  Servicer Defaults; Termination of Servicer     8  
 
           
Section 8.13
  Servicer Representations and Warranties     11  
 
           
Section 8.14
  Compliance with Regulation AB     11  
 
           
ARTICLE NINE
  MISCELLANEOUS     11  
 
           
Section 9.01
  Termination of Servicing Supplement     11  
 
           
Section 9.02
  Governing Law     11  
 
           
Section 9.03
  Amendment     11  
 
           
Section 9.04
  Relationship of this 2007-A Servicing Supplement to Other Trust Documents    
13  
 
           
Section 9.05
  Binding Effect     13  
 
           
Section 9.06
  Table of Contents and Headings     13  
 
           
Section 9.07
  Counterparts     13  
 
           
Section 9.08
  Further Assurances     13  
 
           
Section 9.09
  Third-Party Beneficiaries     13  
 
           
Section 9.10
  No Waiver; Cumulative Remedies     13  
 
           
Section 9.11
  No Petition     14  

i



--------------------------------------------------------------------------------



 



             
Section 9.12
  No Recourse     14  
 
           
EXHIBITS
           
Exhibit A — Schedule of 2007-A Leases and 2007-A Vehicles
    A-1  
 
           
Exhibit B — Form of Settlement Statement
    B-1  
 
           
SCHEDULES
           
 
           

Schedule A - Regulation AB Representations, Warranties and Covenants

ii



--------------------------------------------------------------------------------



 



2007-A SERVICING SUPPLEMENT
     This 2007-A Servicing Supplement, dated as of July 31, 2007 (as amended,
supplemented or otherwise modified, this “2007-A Servicing Supplement”), is
among Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”), NILT
Trust, a Delaware statutory trust, as grantor and initial beneficiary of the
Titling Trust (in such capacities, the “Grantor” and the “UTI Beneficiary,”
respectively), and Nissan Motor Acceptance Corporation, a California corporation
(“NMAC”), as servicer (the “Servicer”).
RECITALS
     A. The Grantor and UTI Beneficiary, the Servicer, NILT, Inc., as trustee of
the Titling Trust (the “Trustee”), Wilmington Trust Company, as Delaware
trustee, and U.S. Bank National Association (“U.S. Bank”), as trust agent, have
entered into the Amended and Restated Trust and Servicing Agreement, dated as of
August 26, 1998 (the “Titling Trust Agreement”), pursuant to which the Titling
Trust was created to, among other things, take assignments and conveyances of
and hold in trust various assets (the “Trust Assets”);
     B. The parties hereto have entered into the Servicing Agreement, dated as
of March 1, 1999 (the “Basic Servicing Agreement” and, as supplemented hereby,
the “Servicing Agreement”), which provides for certain servicing obligations
with respect to the Trust Assets; and
     C. The parties acknowledge that in connection with the execution of the
2007-A SUBI Supplement to the Titling Trust Agreement, dated as of July 31, 2007
(the “2007-A SUBI Supplement”, and together with the Titling Trust Agreement,
the “SUBI Trust Agreement”), pursuant to which a special unit of beneficial
interest in the Titling Trust (the “2007-A SUBI”) will be created, it is
necessary and desirable to enter into a supplemental agreement to the Basic
Servicing Agreement providing for specific servicing obligations in connection
with the Trust Assets allocable to the 2007-A SUBI.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE SEVEN
DEFINITIONS
     Section 7.01 Definitions. Capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed thereto in the Agreement of
Definitions, dated as of July 31, 2007, by and among Nissan Auto Lease Trust
2007-A, as issuer (the “Issuing Entity”), NILT Trust, as Grantor and UTI
Beneficiary, the Titling Trust, NMAC, in its individual capacity, as Servicer
and as administrative agent (in such capacity, the “Administrative Agent”),
Nissan Auto Leasing LLC II, a Delaware limited liability company (“NALL II”),
NILT, Inc., as Trustee, Wilmington Trust Company, as owner trustee and Delaware
trustee (in such capacity, the “Owner Trustee” and the “Delaware Trustee,”
respectively) and U.S. Bank, as trust agent and indenture trustee (in such
capacity, the “Trust Agent” and the “Indenture Trustee,” respectively).

 



--------------------------------------------------------------------------------



 



     Section 7.02 Interpretative Provisions. For all purposes of this 2007-A
Servicing Supplement, except as otherwise expressly provided or unless the
context otherwise requires, (i) terms used in this 2007-A Servicing Supplement
include, as appropriate, all genders and the plural as well as the singular,
(ii) references to this 2007-A Servicing Supplement include all Exhibits hereto,
(iii) references to words such as “herein”, “hereof”, and the like shall refer
to this 2007-A Servicing Supplement as a whole and not to any particular part,
Article, or Section herein, (iv) references to an Article or Section such as
“Article Eight” or “Section 8.01” shall refer to the applicable Article or
Section of this 2007-A Servicing Supplement, (v) the term “include” and all
variations thereof shall mean “include without limitation”, (vi) the term “or”
shall include “and/or”, (vii) the term “proceeds” shall have the meaning
ascribed to such term in the UCC, (viii) in the computation of a period of time
from a specified date to a later specified date, the word “from” shall mean
“from and including” and the words “to” and “until” shall mean “to but
excluding” and (ix) the phrase “Trustee on behalf of the Trust,” or words of
similar import, shall, to the extent required to effectuate the appointment of
any Co-Trustee pursuant to the Titling Trust Agreement, be deemed to refer to
the Trustee (or such Co-Trustee) on behalf of the Titling Trust.
     Any reference in this 2007-A Servicing Supplement to any agreement means
such agreement as it may be amended, restated, supplemented (only to the extent
such agreement as supplemented relates to the Notes), or otherwise modified from
time to time. Any reference in this 2007-A Servicing Supplement to any law,
statute, regulation, rule, or other legislative action shall mean such law,
statute, regulation, rule, or other legislative action as amended, supplemented,
or otherwise modified from time to time, and shall include any rule or
regulation promulgated thereunder. Any reference in this 2007-A Servicing
Supplement to a Person shall include the successor or assignee of such Person.
ARTICLE EIGHT
SERVICING OF THE 2007-A LEASES AND 2007-A VEHICLES
     Section 8.01 Identification of 2007-A Leases and 2007-A Vehicles;
Securitization Value. The Servicer hereby identifies as 2007-A SUBI Assets the
Leased Vehicles and the Leases relating to such Leased Vehicles more
particularly described in the Schedule of 2007-A Leases and 2007-A Vehicles
(respectively, the “2007-A Vehicles” and the “2007-A Leases”). The Servicer
shall calculate the Securitization Value for each 2007-A Lease as of the Cutoff
Date.
     Section 8.02 Reallocation and Repurchase of 2007-A Leases and 2007-A
Vehicles; Purchase of Matured Vehicles.
     (a) (i) If the Servicer grants a lease term extension of more than 6 months
or an extension that extends beyond the Final Scheduled Payment Date for the
Class A — 4 Notes, with respect to any 2007-A Lease, the Servicer shall, on the
related Deposit Date, (A) deposit or cause to be deposited into the 2007-A SUBI
Collection Account an amount equal to the Repurchase Payment and (B) direct the
Trustee to either reallocate such 2007-A Lease and the related 2007-A Vehicle
from the 2007-A SUBI to the UTI or cause such 2007-A Lease and 2007-A Vehicle to
be conveyed to the Servicer; and (ii) if a Lessee changes the domicile of or
title to a

2



--------------------------------------------------------------------------------



 



2007-A Vehicle and such change would be likely to result in the Titling Trust
doing business in a Restricted Jurisdiction, the Titling Trust, or the Trustee
on behalf of the Titling Trust, shall, as an obligation of the Titling Trust and
at the direction of the Servicer, on the related Deposit Date, (A) deposit or
cause to be deposited into the 2007-A SUBI Collection Account, from amounts held
by the Titling Trust, an amount equal to the Repurchase Payment and (B) either
reallocate such 2007-A Lease and the related 2007-A Vehicle from the 2007-A SUBI
to the UTI or cause such 2007-A Lease and 2007-A Vehicle to be conveyed to the
Servicer.
     (b) The Servicer hereby makes to the other parties hereto and the parties
to the SUBI Trust Agreement the representations and warranties contained in
Section 2.06(a) of the Basic Servicing Agreement as to each 2007-A Lease and
2007-A Vehicle as of the Vehicle Representation Date. The Servicer also hereby
represents and warrants that (i) each 2007-A Lease is an 2007-A Eligible Lease
and (ii) it used no adverse selection procedures in selecting any of the 2007-A
Leases or any of the 2007-A Vehicles for allocation to the 2007-A SUBI. Upon
discovery by the Trustee, the Servicer, the Owner Trustee, the Indenture Trustee
or the Depositor that any representation or warranty in this Section 8.02(b) was
incorrect as of the Cutoff Date in a manner that materially adversely affects
the interest of the Trust in the related 2007-A Lease or 2007-A Vehicle, the
entity discovering such incorrectness (if other than the Servicer) shall give
prompt written notice to the Servicer. If the Servicer does not cure in all
material respects the circumstance or condition with respect to which the
representation or warranty was incorrect as of the Cutoff Date prior to the end
of the Collection Period which includes the 60th day (or, if the Servicer
elects, an earlier date) after the date that the Servicer discovers such
incorrectness (whether pursuant to such notice or otherwise), then the Servicer
shall (i) deposit (or cause to be deposited) into the 2007-A SUBI Collection
Account an amount equal to the Repurchase Payment on the Deposit Date following
the end of such Collection Period, and (ii) direct the Trustee to either
reallocate such 2007-A Lease and the related 2007-A Vehicle from the 2007-A SUBI
to the UTI or cause such 2007-A Lease and 2007-A Vehicle to be conveyed to the
Servicer.
     (c) Immediately prior to the sale or disposition of a Matured Vehicle or a
Defaulted Vehicle, the Servicer may reallocate such Matured Vehicle or Defaulted
Vehicle from the 2007-A SUBI to the UTI for purposes of implementing NMAC’s like
kind exchange program. In connection with such reallocation, NILT Trust, as the
UTI Beneficiary, will cause to be deposited into the 2007-A SUBI Collection
Account the Reallocation Payments no later than two Business Days after such
reallocation, or, if the Monthly Remittance Condition is met, the Servicer shall
be permitted to retain the Reallocation Payments received during a Collection
Period until such amounts are required to be disbursed on the next Payment Date.
Upon receipt of the Reallocation Payments, the 2007-A SUBI shall have no claim
against or interest in such Matured or Defaulted Vehicle.
     (d) In connection with the purchase by the Servicer of a Matured Vehicle
relating to a 2007-A Lease pursuant to Section 2.06(f) of the Basic Servicing
Agreement, if (i) no Sales Proceeds Advance has been made, the purchase price of
such Matured Vehicle will equal the Securitization Value of such 2007-A Lease as
of the date of expiration and (ii) a Sales Proceeds Advance has been made,
(a) the purchase price will equal the amount of the Sales Proceeds Advance,
(b) no additional amounts need be remitted by the Servicer, and (c) the Servicer
shall be deemed to have been reimbursed for such Sales Proceeds Advance.

3



--------------------------------------------------------------------------------



 



     (e) If any 2007-A Lease and the related 2007-A Vehicle are reallocated to
the UTI, until such time thereafter, if ever, as such Lease and Leased Vehicle
are allocated to an Other SUBI, the Servicer shall indemnify, defend and hold
harmless the Related Beneficiaries and the Trust from and against any and all
loss or liability with respect to or resulting from such 2007-A Lease or 2007-A
Vehicle (including the reasonable fees and expenses of counsel).
     (f) Notwithstanding Section 2.11(a) of the Basic Servicing Agreement, and
subject to Section 2.11(b) of the Basic Servicing Agreement, the Servicer shall
use commercially reasonable efforts in accordance with its Customary Servicing
Practices to sell or otherwise dispose of any Matured Vehicle not purchased by
the Lessee and to repossess or recover and sell or otherwise disposes of any
Liquidated Vehicle.
     Section 8.03 Collections and Payment Date Advance Reimbursement.
     (a) The Servicer shall, with respect to SUBI Collections and amounts in
respect of the 2007-A SUBI Certificate, from time to time, determine the
respective amounts and recipients and:
     (i) during each Collection Period, in addition to the deposits required by
Section 2.07 of the Basic Servicing Agreement, deposit into the 2007-A SUBI
Collection Account all Repurchase Payments pursuant to Section 8.02(a) and
Section 8.02(b), and any Reallocation Payments pursuant to Section 8.02(c) and
promptly upon receipt, all Net Swap Receipts and Swap Termination Payments
received from the Swap Counterparty under the Interest Rate Swap Agreement;
     (ii) on, or prior to each Deposit Date, deposit into the 2007-A SUBI
Collection Account all Advances, any Residual Value Surplus from the sale of a
Matured Vehicle for which the Servicer made a Sales Proceeds Advance and any Net
Auction Proceeds from the disposition of a Matured Vehicle at auction for which
the Servicer was reimbursed during the related Collection Period pursuant to
Section 8.06; and
     (iii) on each Payment Date, pursuant to the related Payment Date
Certificate, allocate Available Funds on deposit in the 2007-A SUBI Collection
Account with respect to the related Collection Period and instruct the Trustee
(acting through the Trust Agent) to make, no later than 11:00 a.m., New York
City time, or such other time as may be agreed to by the applicable parties, the
following deposits and distributions in the following amounts and order of
priority:
     (A) to the Servicer the sum of outstanding (1) Sales Proceeds Advances
(x) in respect of 2007-A Vehicles that were sold during the related Collection
Period (other than a sale to the Servicer pursuant to Section 8.02(d)(ii)), and
(y) that have been outstanding as of the end of that Collection Period for at
least 90 days and (2) Monthly Payment Advances as to which the related Lessee
has made all or a portion of the advanced Monthly Payment or that have been
outstanding as of the end of the Collection Period for at least 90 days
(collectively, the “Payment Date Advance Reimbursement”);

4



--------------------------------------------------------------------------------



 



     (B) to or on behalf of the Servicer, the Servicing Fee in respect of the
related Collection Period, together with any unpaid Servicing Fees in respect of
one or more prior Collection Periods;
     (C) to the Swap Counterparty, the Net Swap Payment, if any; and
     (D) to the Note Distribution Account, the Reserve Account and Certificate
Distribution Account, such distributions in the amounts and order of priority as
set forth in Sections 8.04(a) and 10.01 of the Indenture.
     (b) Notwithstanding Section 8.03d(b) hereof, the Servicer shall be
permitted to retain the amounts provided for in such subsection received during
a Collection Period until such amounts are required to be disbursed on the next
Payment Date, for so long as no Servicer Default has occurred and is continuing,
and the following requirements are met (collectively, the “Monthly Remittance
Condition”):
     (i) (A) NMAC (or its successors pursuant to Section 5.03(b) of the Basic
Servicing Agreement) is the Servicer, and (B) NMAC’s short-term unsecured debt
obligations are rated at least “P-1” by Moody’s, “A-1” by Standard & Poor’s (in
each case, so long as Moody’s or Standard & Poor’s is a Rating Agency);
     (ii) if (A) the Servicer obtains a Servicer Letter of Credit or other form
of enhancement acceptable to the Rating Agencies under which demands for payment
may be made to secure timely remittance of SUBI Collections to the 2007-A SUBI
Collection Account on a monthly basis and (B) the Trustee and the Owner Trustee
gives prior written notice to each Rating Agency of the obtaining of such
Servicer Letter of Credit;
     (iii) the Servicer otherwise satisfies each Rating Agency’s requirements;
or
     (iv) if the Outstanding Amount is reduced to zero and 100% of the
outstanding Trust Certificates are owned by the Trust, the Depositor, the
Servicer (so long as NMAC or an Affiliate is the Servicer) and their respective
Affiliates.
     Pending deposit into the 2007-A SUBI Collection Account, SUBI Collections
may be employed by the Servicer at its own risk and for its own benefit and
shall not be segregated from its own funds.
     (d) Notwithstanding Section 2.07(a) of the Basic Servicing Agreement, the
Servicer shall use commercially reasonable efforts in accordance with its
Customary Servicing Practices to (i) collect all payments required under each
Lease and (ii) cause each Lessee to make all payments required under its Lease,
accompanied by an invoice, payment coupon or electronic funds transfer notice
bearing the lease number to which such payment relates.
     Section 8.04 Net Deposits. Notwithstanding anything to the contrary
contained in this 2007-A Servicing Supplement, for so long as NMAC is the
Servicer, the Servicer shall be permitted to deposit into the 2007-A SUBI
Collection Account only the net amount distributable to the Trust, as holder of
the 2007-A SUBI Certificate on the related Deposit Date. The Servicer shall,
however, account to the Trust, the Trustee, the Trust Agent, the Indenture
Trustee (or any successor to the duties of the Indenture Trustee), the Owner
Trustee and the Holders of the Securities as if all of the deposits and
distributions described herein were made individually.

5



--------------------------------------------------------------------------------



 



Section 8.05 Servicing Compensation.
     (a) As compensation for the performance of its obligations under the
Servicing Agreement, the Servicer shall be entitled to receive the Servicing
Fee.
     (b) The Servicer shall also be entitled to additional servicing
compensation with respect to the 2007-A SUBI Assets in the form of, among other
things, Administrative Charges to the extent not required for the payment of
insurance premiums, taxes, or similar charges allocable to the 2007-A Leases.
     Section 8.06 Advances.
     (a) If during a Collection Period a Lessee makes a Lessee Partial Monthly
Payment, the Servicer shall make, by deposit into the 2007-A SUBI Collection
Account on the related Deposit Date, a Monthly Payment Advance, unless such
Advance is not required to be made pursuant to Section 8.06(c).
     (b) On each Deposit Date, the Servicer shall make, by deposit into the
2007-A SUBI Collection Account, Sales Proceeds Advances, unless such Advance is
not required to be made pursuant to Section 8.06(c). After the Servicer has made
a Sales Proceeds Advance with respect to a Matured Vehicle, the Trust shall have
no claim against or interest in such Matured Vehicle or any Net Auction Proceeds
resulting from the sale or other disposition thereof, except with respect to any
related Residual Value Surplus. If the Servicer shall sell or otherwise dispose
of a Matured Vehicle after having made a Sales Proceeds Advance, the Trust may
retain all of such Sales Proceeds Advance, and the Servicer shall retain the
related Net Auction Proceeds up to the Securitization Value of the related
2007-A Lease, and shall deposit the Residual Value Surplus, if any, into the
2007-A SUBI Collection Account. If the Net Auction Proceeds are less than the
Securitization Value of the related 2007-A Lease, the Servicer may deduct the
difference from SUBI Collections in respect of one or more future Collection
Periods and retain such amount as reimbursement for the outstanding portion of
the related Sales Proceeds Advance. If the Servicer has not sold a Matured
Vehicle within 90 days after it has made a Sales Proceeds Advance, it shall be
reimbursed for such Sales Proceeds Advance from the 2007-A SUBI Collection
Account. Within six months of receiving such reimbursement, if the related
2007-A Vehicle has not been sold, the Servicer shall, if permitted by applicable
law, cause such 2007-A Vehicle to be sold at auction and shall remit the
proceeds associated with such auction sale to the 2007-A SUBI Collection
Account.
     (c) Notwithstanding anything to the contrary in the Servicing Agreement,
the Servicer shall be required to make an Advance only to the extent that it
determines that such Advance will be recoverable from future payments on or in
respect of the related 2007-A Lease or 2007-A Vehicle.
     Section 8.07 Third Party Claims. In addition to the requirements set forth
in Section 2.14 of the Basic Servicing Agreement, the Servicer shall immediately
notify the Depositor (in the event that NMAC is not acting as Servicer) and the
Indenture Trustee (or any successor to the

6



--------------------------------------------------------------------------------



 



duties of the Indenture Trustee) upon learning of a claim or Lien of whatever
kind of a third party that would materially and adversely affect the interests
of the Depositor or the Trust with respect to the 2007-A SUBI Assets.
     Section 8.08 Contingent and Excess Liability Insurance Policy. So long as
any Securities are outstanding, the Servicer shall maintain and pay when due all
premiums with respect to, and the Servicer may not terminate or cause the
termination of, the Contingent and Excess Liability Insurance Policy unless
(i) a replacement Insurance Policy is obtained that provides coverage against
third party claims that may be raised against the Titling Trust, the Trustee on
behalf of the Titling Trust or the Trust in an amount at least equal to
$1 million combined single limit per occurrence and excess coverage of at least
$15 million combined single limit each occurrence and in the aggregate, without
limit on the number of occurrences in any policy period (which Insurance Policy
may be a blanket Insurance Policy covering the Servicer and one or more of its
Affiliates) and (ii) in the case of Rated Securities, each Rating Agency has
received prior written notification from the Owner Trustee of such termination
and any replacement insurance. The obligations of the Servicer pursuant to this
Section shall survive any termination of the Servicer’s other obligations under
the Servicing Agreement until such time as claims can no longer be brought that
would be covered by such Insurance Policies, whether as a result of the
expiration of relevant statutes of limitations or otherwise.
Section 8.09 Reporting by the Servicer; Delivery of Certain Documentation.
     (a) On or prior to the Closing Date, and periodically thereafter as
required in order to update the contents thereof upon any changes in the matters
certified therein, the Servicer shall furnish to the Trustee and the Related
Beneficiary an Officer’s Certificate listing the officers of the Servicer
involved in, or responsible for, the servicing of the 2007-A Leases.
     (b) On the tenth calendar day of each month (or, if the 10th day is not a
Business Day, the next succeeding Business Day), the Servicer shall furnish to
the Trustee and each Related Beneficiary a Settlement Statement for the
immediately preceding Collection Period.
     Section 8.10 Accountants’ Attestation and Other Reports. On or before the
last day of the third month after the end of the fiscal year of the Servicer,
beginning with June 30, 2008, the Servicer shall cause a firm of independent
certified public accountants, who may also render other services to the Servicer
or to its Affiliates, to deliver to the Trust, the Indenture Trustee and each
Rating Agency a report that such firm has audited the consolidated financial
statements of the Servicer in accordance with generally accepted auditing
standards, that such firm is independent of the Servicer within the meaning of
the Code of Professional Ethics of the American Institute of Certified Public
Accountants (“AICPA”), and expressing such firm’s opinion thereon. On or before
the last day of the third month after the end of the fiscal year of the
Servicer, beginning with June 30, 2008, the Servicer shall cause a firm of
independent certified public accountants to render an attestation report as to
the Servicer’s Assessment Report of its compliance with the applicable servicing
criteria set forth under Item 1122 of Regulation AB during the Issuing Entity’s
preceding fiscal year (or since the date of the issuance of the Notes in the
case of the first such statement). The form of attestation report may be
replaced by any similar form using any standards that are now or in the future
in use by servicers of comparable assets or which otherwise comply with any
note, regulation, “no action” letter or similar guidelines promulgated by the
Commission.

7



--------------------------------------------------------------------------------



 



     Section 8.11 Annual Servicer’s Compliance Statement; Officer’s Certificate.
     (a) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and each of the Rating Agencies, on or before the last day of the third month
after the end of each fiscal year of the Issuing Entity, beginning June 30,
2008, (i) a report assessing the Servicer’s compliance with the servicing
criteria set forth in the relevant SEC regulations for asset-backed securities
transactions, including Items 1122 and 1123 of Regulation AB, as of and for the
period ending the end of each fiscal year of the Issuing Entity (the “Servicer’s
Assessment Report”) and such Servicer’s Assessment Report will identify any
material instance of noncompliance and (ii) an Officer’s Certificate with
respect to the prior fiscal year of the Servicer ended such calendar year (or
with respect to the initial Officer’s Certificate, the period from the date of
the initial issuance of the Notes to March 31, 2008), stating that (i) a review
of the activities of the Servicer during the preceding 12-month (or shorter)
period and of its performance under this Agreement has been made under such
officer’s supervision and (ii) to the best of such officer’s knowledge, based on
such review, the Servicer has fulfilled all its obligations under this Agreement
throughout such twelve-month (or shorter) period in all material respects, or,
if there has been a failure to fulfill of any such obligation, specifying each
such failure known to such officer and the nature and status thereof. Copies of
such statements, certificates and reports may be obtained by the Noteholders or
the Certificateholder by a request in writing addressed to the Indenture Trustee
or the Owner Trustee.
     (b) On or before the last day of the third month after the end of the
fiscal year of the Servicer, beginning with June 30, 2008, for as long as NMAC
continues to act as the Servicer, the Servicer shall deliver an Officer’s
Certificate to each Rating Agency, the Owner Trustee and the Indenture Trustee
stating that, with respect to certain ERISA Plans maintained or sponsored by the
Servicer or any of the Servicer’s ERISA affiliates: (a) Plan assets will not be
materially less than the present value of accrued benefits under each of the
Plans as of the close of the most recent Plan year, as reported in the most
recent plan financial statements; (b) neither the Servicer nor any of its ERISA
affiliates anticipates that the actuarial value of the assets of any Plan it
maintains would not be materially insufficient to cover the Gateway current
liability (as defined by the Code and demonstrated on the most recent Form 5500
Schedule B that has been filed with the IRS), or is contemplating benefit
improvements that would cause the Servicer or its ERISA affiliates to maintain a
Plan with materially underfunded Gateway current liability; (c) if all of the
Plans (other than a multiemployer Plan) were terminated (disregarding any Plans
with surpluses), the unfunded liabilities with respect to the Plans would have
no material adverse effect on Nissan Motor Co., Ltd. or Nissan North America,
Inc.; and (d) no accumulated funding deficiency or waived funding deficiency as
defined in section 412 of the Code or under any multiemployer Plan or collective
bargaining agreement exists and there is no failure to make any required
contribution under the minimum funding requirements of the Code, as of the close
of the most recent Plan year.

8



--------------------------------------------------------------------------------



 



     Section 8.12 Servicer Defaults; Termination of Servicer.
     (a) Each of the following acts or occurrences constitutes a “Servicer
Default” under the Servicing Agreement with respect to the 2007-A SUBIs:
     (i) the Servicer fails to deliver, or cause to be delivered, any required
payment to the Indenture Trustee for distribution to the Noteholders or to the
Owner Trustee for distribution to the Trust Certificateholders, which failure
continues for five Business Days after discovery of such failure by an officer
of the Servicer or receipt by the Servicer of written notice thereof from the
Indenture Trustee, or Noteholders or Trust Certificateholders, as applicable,
evidencing at least a Majority Interest in the applicable Securities (which for
this purpose includes Trust Certificates held by the Trust, the Depositor, the
Servicer (so long as NMAC or an Affiliate is the Servicer) and their respective
Affiliates), voting together as a single class;
     (ii) the Servicer fails to duly observe or perform in any material respect
any of its covenants or agreements in the Servicing Agreement not otherwise
covered in this Section 8.12(a), which failure materially and adversely affects
the rights of a Holder of the 2007-A SUBI Certificate, the Noteholders or Trust
Certificateholders, as applicable, and which continues unremedied for 60 days
(or for such longer period not in excess of 90 days as may be reasonably
necessary to remedy such failure; provided that (1) such failure is capable of
remedy within 90 days or less and (2) a Majority Interest in the applicable
Securities consents to such longer cure period) after receipt by the Servicer of
written notice thereof from the Indenture Trustee or the related holders
evidencing at least a Majority Interest in the applicable Securities or such
default becomes known to the Servicer;
     (iii) any representation, warranty, or statement of the Servicer made in
the Servicing Agreement, any other Basic Document to which the Servicer is a
party or by which it is bound or any certificate, report or other writing
delivered pursuant to the Servicing Agreement that proves to be incorrect in any
material respect when made, which failure materially and adversely affects the
rights of a Holder of the 2007-A SUBI Certificate or the holders of the Notes,
or the Trust Certificateholders, continues unremedied for 60 days (or for such
longer period not in excess of 90 days as may be reasonably necessary to remedy
such failure; provided that (1) such failure is capable of remedy within 90 days
or less and (2) a Majority Interest in the applicable Securities consents to
such longer cure period) after receipt by the Servicer of written notice thereof
from the Trustee or the related holders evidencing a Majority Interest in the
applicable Securities, or such default becomes known to the Servicer;
     (iv) (A) the existence of any Proceeding in, or the entry of a decree or
order for relief by, a court or regulatory authority having jurisdiction over
the Servicer in an involuntary case under the federal bankruptcy laws, as now or
hereafter in effect, (B) the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official with respect to the
Servicer or of any substantial part of its property or (C) the ordering of the
winding up or liquidation of the affairs of the Servicer, and in each case, the
continuance of any such Proceeding unstayed and in effect for a period of 90
consecutive days, or immediately upon entry of any decree or order; or

9



--------------------------------------------------------------------------------



 



     (v) the Servicer (A) applies for or consents to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of all or a substantial part of its property, (B) is generally unable to pay
its debts as they become due, (C) makes a general assignment for the benefit of
creditors, (D) commences a voluntary case under the federal bankruptcy laws
(E) is adjudicated to be bankrupt or insolvent, (F) files a petition seeking to
take advantage of any other law providing for the relief of debtors, or
(G) takes any corporate action for the purpose of effecting any of the
foregoing;
provided, however, that notwithstanding any other provision of the Servicing
Agreement, (i) for the purpose of determining what constitutes a Servicer
Default with respect to the 2007-A SUBI, the provisions contained in this
Section 8.12(a) shall replace in their entirety the provisions contained in
Section 4.01(a) of the Basic Servicing Agreement and (ii) any Servicer Default
with respect to the 2007-A SUBI shall not constitute a Servicing Default with
respect to any other Sub-Trust and any Servicing Default (as such term is
defined in the Basic Servicing Agreement) with respect to any other Sub-Trust
shall constitute a Servicer Default (as such term is defined in the Basic
Servicing Agreement) only with respect to such Sub-Trust and not with respect to
the 2007-A SUBI.
     (b) Upon the occurrence of any Servicer Default, the Servicer, in addition
to complying with the notice requirements of Section 4.01(b) of the Basic
Servicing Agreement (except that references therein to Registered Pledgees shall
mean each Registered Pledgee of the 2007-A SUBI Certificate), shall provide to
the Indenture Trustee and the Owner Trustee prompt notice of any (i) Servicer
Default or (ii) event or condition that, with the giving of notice or the
passage of time, or both, would become a Servicer Default, accompanied in each
case by a description of the nature of the default and the Servicer’s efforts to
remedy the same.
     (c) In addition to the provisions of Section 4.01(c) of the Basic Servicing
Agreement, if a Servicer Default shall have occurred and is continuing with
respect to the 2007-A SUBI, the Trustee, on behalf of the Titling Trust, shall,
at the direction of the Required Related Holders, by notice given to the
Servicer, each Rating Agency, the Related Beneficiary and the holders of the
Rated Securities, terminate the rights and obligations of the Servicer under
this 2007-A Servicing Supplement in accordance with such Section. In the event
that the Servicer is removed as servicer with respect to servicing the 2007-A
SUBI Assets, subject to the consent of the Trustee, the Required Related Holders
shall appoint a successor Servicer. The successor Servicer shall accept its
appointment by a written assumption in a form acceptable to the Trustee. Such
successor Servicer shall be approved by the Trustee, such approval not to be
unreasonably withheld. Notwithstanding the provisions of Section 4.01(e) of the
Basic Trust Agreement, with respect to any Servicer Default related to the
2007-A SUBI Assets, the Trustee, acting on the direction of the Required Related
Holders, may waive any default of the Servicer in the performance of its
obligations under the Servicing Agreement and its consequences with respect to
the 2007-A SUBI and, upon any such waiver, such default shall cease to exist and
any Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of the Servicing Agreement. No such waiver shall extend to any
subsequent or other default or

10



--------------------------------------------------------------------------------



 



impair any right consequent thereto. For purposes of this Section, so long as
the Lien of the Indenture is in place, the Required Related Holders shall be
deemed to be the Indenture Trustee (as Registered Pledgee of the 2007-A SUBI
Certificates), acting at the direction of the Required Percentage of the
Noteholders and thereafter, the Owner Trustee, acting at the direction of the
Required Percentage of the Trust Certificateholders (which for this purpose
shall include Trust Certificates owned by the Trust, the Depositor, the Servicer
(so long as NMAC or an Affiliate is the Servicer) and any of their respective
Affiliates) until the Aggregate Certificate Balance has been reduced to zero.
     (d) If the Servicer is removed with respect to servicing the 2007-A SUBI
Assets, the Servicer shall be entitled to reimbursement for any outstanding
Advances made pursuant to this 2007-A Servicing Supplement, to the extent of the
funds available therefor with respect to all Advances made by the Servicer.
     Section 8.13 Servicer Representations and Warranties. Effective as of the
date hereof, the Servicer hereby reaffirms the representations and warranties
set forth in Section 2.06(a) and Section 5.01 of the Basic Servicing Agreement,
except that references to “this Agreement” shall be deemed to refer to the
Servicing Agreement, as such term is defined herein.
     Section 8.14 Compliance with Regulation AB. The Servicer agrees to perform
all duties and obligations applicable to or required of the Issuing Entity set
forth in Schedule A attached hereto and made a part hereof in all respects and
makes the representations and warranties therein applicable to it.
ARTICLE NINE
MISCELLANEOUS
     Section 9.01 Termination of Servicing Supplement. This 2007-A Servicing
Supplement shall terminate upon the earlier to occur of (i) the termination of
the 2007-A SUBI or (ii) the resignation or removal of the Servicer with respect
to the 2007-A SUBI in accordance with the terms of the Servicing Agreement. Any
such termination hereunder shall effect a termination only with respect to the
2007-A SUBI Assets and not as to Trust Assets allocated to any other Sub-Trust,
and shall not effect a termination of the Basic Servicing Agreement or any other
supplement to the Basic Servicing Agreement.
     Section 9.02 Governing Law. This 2007-A Servicing Supplement shall be
governed by and construed in accordance with the internal laws of the State of
California, without regard to any otherwise applicable principles of conflict of
laws.
     Section 9.03 Amendment.
     (a) Notwithstanding any provision of the Basic Servicing Agreement, the
Basic Servicing Agreement, as supplemented by this 2007-A SUBI Servicing
Supplement, to the extent that it relates solely to the 2007-A SUBI and the
2007-A SUBI Assets, may be amended in accordance with this Section 9.03.

11



--------------------------------------------------------------------------------



 



     (b) Any term or provision of this 2007-A SUBI Servicing Supplement may be
amended by the parties hereto, without the consent of any other Person; provided
that (i) either (A) any amendment that materially and adversely affects the
interests of the Noteholders shall require the consent of Noteholders evidencing
not less than a Majority Interest of the Notes voting together as a single class
or (B) such amendment shall not, as evidenced by an Officer’s Certificate of the
Servicer delivered to the Indenture Trustee, materially and adversely affect the
interests of the Noteholders, and (ii) any amendment that adversely affects the
interests of the Trust Certificateholder, Titling Trustee, the Delaware Trustee,
the Indenture Trustee or the Owner Trustee shall require the prior written
consent of the Persons whose interests are adversely affected; provided further,
that Opinion of Counsel is delivered to the Trustee to the effect that after
such amendment, for federal income tax purposes, the Titling Trust will not be
treated as an association (or a publicly traded partnership) taxable as a
corporation and Notes will properly be characterized as indebtedness that is
secured by the assets of the Trust. An amendment shall be deemed not to
materially and adversely affect the interests of the Noteholders if the Rating
Agency Condition is satisfied with respect to such amendment and the Officer’s
Certificate described in the preceding sentence is provided to the Indenture
Trustee. The consent of the Trust Certificateholder, the Delaware Trustee, the
Swap Counterparty or the Owner Trustee shall be deemed to have been given if the
Servicer does not receive a written objection from such Person within 10
Business Days after a written request for such consent shall have been given.
The Titling Trustee and the Indenture Trustee may, but shall not be obligated
to, enter into any such amendment that affects the Titling Trustee’s or the
Indenture Trustee’s own rights, duties, liabilities or immunities under this
Agreement or otherwise.
     (c) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note, or the Redemption Price
with respect thereto, without the consent of the Holder of such Note,
(ii) reduce the Outstanding Amount, the Holders of which are required to consent
to any matter without the consent of the Holders of at least a Majority Interest
of the Notes which were required to consent to such matter before giving effect
to such amendment or (iii) materially and adversely affect the rights or
obligations of the Swap Counterparty under this Servicing Supplement unless the
Swap Counterparty shall have consented in writing to such amendment (and such
consent shall be deemed to have been given if the Swap Counterparty does not
object in writing within ten (10) Business Days after receipt of a written
request for such consent).
     (d) Notwithstanding anything herein to the contrary, any term or provision
of this 2007-A SUBI Servicing Supplement may be amended by the parties hereto
without the consent of any of the Noteholders or any other Person to add, modify
or eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in
effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied and the Officer’s Certificate described in
Section 9.03(b)(i)(B) is delivered to the Indenture Trustee.
     (e) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

12



--------------------------------------------------------------------------------



 



     (f) Not less than 15 days prior to the execution of any amendment to this
2007-A SUBI Servicing Supplement, the Servicer shall provide each Rating Agency,
the Trust Certificateholder, the Depositor, the Owner Trustee, the Swap
Counterparty and the Indenture Trustee with written notice of the substance of
such amendment. No later than 10 Business Days after the execution of any
amendment to this 2007-A SUBI Servicing Supplement, the Servicer shall furnish a
copy of such amendment to each Rating Agency, the Trust Certificateholder,
Titling Trustee, the Delaware Trustee, the Indenture Trustee, the Swap
Counterparty and the Owner Trustee.
     (g) None of U.S. Bank National Association, as trustee of NILT Trust and as
Trust Agent, NILT, Inc., nor the Indenture Trustee shall be under any obligation
to ascertain whether a Rating Agency Condition has been satisfied with respect
to any amendment. When the Rating Agency Condition is satisfied with respect to
such amendment, the Servicer shall deliver to a Responsible Officer of U.S. Bank
National Association, NILT, Inc, and the Indenture Trustee an Officer’s
Certificate to that effect, and U.S. Bank National Association. NILT, Inc. and
the Indenture Trustee may conclusively rely upon the Officer’s Certificate from
the Servicer that a Rating Agency Condition has been satisfied with respect to
such amendment.
     Section 9.04 Relationship of this 2007-A Servicing Supplement to Other
Trust Documents. Unless the context otherwise requires, this 2007-A Servicing
Supplement and the other Trust Documents shall be interpreted so as to give full
effect to all provisions hereof and thereof. In the event of any actual conflict
between the provisions of this 2007-A Servicing Supplement and (i) the Titling
Trust Agreement, with respect to the servicing of any Trust Assets, the
provisions of this 2007-A Servicing Supplement shall prevail and (ii) the Basic
Servicing Agreement, the provisions of this 2007-A Servicing Supplement shall
control.
     Section 9.05 Binding Effect. The provisions of this 2007-A Servicing
Supplement shall be binding upon and inure to the benefit of the parties hereto
and their permitted successors and assigns, and all such provisions shall inure
to the benefit of the Owner Trustee on behalf of the Trust.
     Section 9.06 Table of Contents and Headings. The Table of Contents and
Article and Section headings herein are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof.
     Section 9.07 Counterparts. This 2007-A Servicing Supplement may be executed
in any number of counterparts, each of which so executed and delivered shall be
deemed to be an original, but all of which counterparts shall together
constitute but one and the same instrument.
     Section 9.08 Further Assurances. Each party will do such acts, and execute
and deliver to any other party such additional documents or instruments, as may
be reasonably requested in order to effect the purposes of this 2007-A Servicing
Supplement and to better assure and confirm unto the requesting party its
rights, powers, and remedies hereunder.
     Section 9.09 Third-Party Beneficiaries. The Trust, each Holder of the
2007-A SUBI, each Related Beneficiary, and each Registered Pledgee shall be
third-party beneficiaries of the Servicing Agreement. Except as otherwise
provided in the Servicing Agreement, no other Person shall have any rights
hereunder. For purposes of the Servicing Agreement, this Section replaces
Section 6.12 of the Basic Servicing Agreement in its entirety.

13



--------------------------------------------------------------------------------



 



     Section 9.10 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power,
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege. The rights, remedies, powers, and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers, and
privileges provided at law, in equity or otherwise.
     Section 9.11 No Petition. Each of the parties hereto, by entering into this
2007-A Servicing Supplement, in addition to provisions of Section 6.14 of the
Basic Servicing Agreement, hereby covenants and agrees that prior to the date
that is one year and one day after the date upon which all obligations under
each Securitized Financing have been paid in full, it will not institute
against, or join any other Person in instituting against the Grantor, the
Depositor, the Trustee, the Titling Trust, the Issuing Entity, any other Special
Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law. This Section shall survive the
complete or partial termination of this 2007-A Servicing Supplement and the
complete or partial resignation or removal of the Servicer under the SUBI Trust
Agreement, the Basic Servicing Agreement or this 2007-A Servicing Supplement.
     Section 9.12 No Recourse.
     (a) It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by U.S. Bank, not individually or
personally, but solely as trustee of NILT Trust, in the exercise of the powers
and authority conferred and vested in it, (ii) each of the representations,
undertakings, and agreements herein made on the part of NILT Trust, is made and
intended not as personal representations, undertakings, and agreements by U.S.
Bank, but is made and intended for the purpose of binding only NILT Trust,
(iii) nothing herein contained shall be construed as creating any liability on
U.S. Bank, individually or personally, to perform any covenant, either expressed
or implied, contained herein, all such liability, if any, being expressly waived
by the parties hereto and by any Person claiming by, through or under the
parties hereto, and (iv) under no circumstances shall U.S. Bank be personally
liable for the payment of any indebtedness or expenses of NILT Trust under this
Agreement or any other related documents.
     (b) It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by NILT, INC., not individually or
personally, but solely as Titling Trustee of Nissan-Infiniti LT, in the exercise
of the powers and authority conferred and vested in it, (ii) each of the
representations, undertakings, and agreements herein made on the part of
Nissan-Infiniti LT, is made and intended not as personal representations,
undertakings, and agreements by NILT INC., but is made and intended for the
purpose of binding only Nissan-Infiniti LT, (iii) nothing herein contained shall
be construed as creating any liability on NILT, INC., individually or
personally, to perform any covenant, either expressed or implied, contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person

14



--------------------------------------------------------------------------------



 



claiming by, through or under the parties hereto, and (iv) under no
circumstances shall NILT, INC. be personally liable for the payment of any
indebtedness or expenses of Nissan-Infiniti LT under this Agreement or any other
related documents.
[Signature Pages to Follow]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this 2007-A Servicing
Supplement to be duly executed by their respective officers duly authorized as
of the day and year first above written.

            NISSAN-INFINITI LT, as Titling Trust
      By:   NILT, INC.,         as Trustee                      By:   /s/
Patricia M. Child         Name:   Patricia M. Child        Title:   President   
 

            NILT TRUST, as UTI Beneficiary
      By:   U.S. BANK NATIONAL ASSOCIATION,         as Managing Trustee         
            By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title:   Vice President     

            NISSAN MOTOR ACCEPTANCE
CORPORATION, as Servicer
      By:   /s/ Steven R. Lambert         Name:   Steven R. Lambert       
Title:   President   

16



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SCHEDULE OF 2007-A LEASES AND 2007-A VEHICLES

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SETTLEMENT STATEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE A
REGULATION AB REPRESENTATIONS, WARRANTIES AND COVENANTS
PART I
DEFINED TERMS
     Section 1.01. As used in this Schedule A, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined); unless otherwise defined
herein, terms used in this Schedule A that are defined in the Agreement to which
this Schedule A is attached shall have the same meanings herein as in the
Agreement:
     “Commission”: The United States Securities and Exchange Commission.
     “Regulation AB”: Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as has been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.
     “Securities Act”: The Securities Act of 1933, as amended.
PART II
COMPLIANCE WITH REGULATION AB
     Section 2.01. Intent of the Parties; Reasonableness.
     Each of the Issuing Entity, the Indenture Trustee, the NILT Trust, NILT and
the Servicer acknowledges and agrees that the purpose of Part II of this
Schedule A is to facilitate compliance by the Issuing Entity and the Servicer
with the provisions of Regulation AB and related rules and regulations of the
Commission.
     Each of the Issuing Entity, the Indenture Trustee, the NILT Trust, NILT and
the Servicer acknowledge that their respective obligations hereunder may be
supplemented and modified as reasonably necessary to be consistent with any
amendments, interpretive advice or guidance, convention or consensus among
active participants in the asset-backed securities markets, in respect of the
requirements of Regulation AB. In addition, each of the Issuing Entity, the
Indenture Trustee, the NILT Trust, NILT and the Servicer shall comply with
reasonable requests made by the Issuing Entity for delivery of additional or
different information as the Issuing Entity may determine in good faith is
necessary to comply with the provisions of Regulation AB, provided that such
information is available to such party without unreasonable effort or expense
and within such timeframe as may be reasonably requested.

 